MEMORANDUM **
Yolanda Cabillo Bautista, a native and citizen of the Philippines, petitions for re*462view of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“IJ”) denial of her applications for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.
Where, as here, the BIA affirms without an opinion, we review the IJ’s decision directly. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence the IJ’s denial of eligibility for asylum, withholding of removal, and CAT relief. See Gormley v. Ashcroft, 364 F.3d 1172, 1176 (9th Cir.2004).
Substantial evidence supports the IJ’s determination that the threats Bautista received from the New People’s Army did not constitute past persecution. See Lim v. Ashcroft, 224 F.3d 929, 936 (9th Cir.2000) (unfulfilled threats, without more, do not ordinarily compel a finding of past persecution). Furthermore, the record does not compel the conclusion that Bautista’s fear of persecution on account of political opinion is objectively reasonable. See id. at 935.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.